A savings bank "shall pay to the state treasurer annually, on the first day of October, a tax of three fourths of one per cent upon the amount of the general deposits on which pays interest, after deducting the value of all its real estate wherever situated and the value of all its loans secured by mortgage upon real estate situated in this state made at a rate not exceeding five per cent per annum." Laws 1895, c. 108, s. 1. The plaintiffs fully complied with this requirement, and ask to be relieved from a further tax upon bank stock which they purchased with a portion of the deposits. The stock in fact represents the deposits which were used in its purchase; and to sustain both forms of taxation would be to sanction an unauthorized system of double taxation. Nashua Savings Bank v. Nashua,46 N.H. 389; Rockingham Ten Cent Savings Bank v. Portsmouth, 52 N.H. 17; National Banks v. Concord, post. The claim that the statute limiting the rate of taxation of deposits in savings banks is unconstitutional is not sustained. "The savings-bank tax is an anomaly, resting on peculiar grounds of public policy, and is universally understood to have acquired the position of an exception to the constitutional rule of equality." B., C. 
M. *Page 403 
Railroad v. State, 62 N.H. 648, 649. On this ground c. 108, Laws 1895, is valid so far as its validity is a question in this case.
Tax abated.
All concurred.